Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered November 28, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to sustain his conviction of manslaughter in the first degree is not preserved for appellate review (see, CPL *325470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of manslaughter in the first degree beyond a reasonable doubt (see, People v Paredes, 251 AD2d 14). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The evidence, the law, and the circumstances of the case, viewed in totality and as of the time of the representation, reveal that the defendant was provided meaningful representation (see, People v Flores, 84 NY2d 184, 186; People v Jackson, 70 NY2d 768, 769; People v Badia, 159 AD2d 577, 578; People v Sullivan, 153 AD2d 223).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Goldstein, Luciano and Smith, JJ., concur.